DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 May 2020, 18 November 2020, 29 December 2020, 24 March 2021, 06 August 2021, 31 August 2021, 21 November 2021, 22 March 2022, and 21 June 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda (US 2016/0289479) in view of Ito et al. (EP1302332 – hereinafter Ito.)
Regarding claim 1, 
	Okuda discloses an image forming method [paragraph 0118] comprising: 
a step of preparing an ink [colored ink composition] which contains a coloring material [colorant/pigment; paragraph 0068], water [paragraph 0076], and an organic solvent A [paragraphs 0077-0082] having a vapor pressure of 0.20 kPa or less at 20°C [since some examples of solvents used (e.g. 1,2-propanediol, glycerine, 1,2-hexanediol, 2-pyrrolidone) are the same as those disclosed in the instant application and known to have a vapor pressure of 0.20 kPa or less at 20°C] and in which a content of the organic solvent A is 10% by mass or greater with respect to a total amount of the ink [Table 1]; 
a step of preparing an aggregating [reaction] liquid which contains an aggregating agent [“reagent which causes aggregation or thickening of a colored ink composition”] aggregating components in the ink and water [paragraph 0118; claim 1; Abstract]; 
a step of preparing an overcoat liquid [the clear ink composition forms an overcoat] which contains a resin and an organic solvent B in which a content of the organic solvent B is 10% by mass or greater with respect to a total amount of the overcoat liquid [paragraph 0119; Table 1]; 
a step of applying the aggregating liquid onto an impermeable base material [paragraph 0032; plastic film is an example of an ink non-absorbable recording medium]; 
a step of applying the ink to at least a portion of a region in the impermeable base material to which the aggregating liquid has been applied according to an ink jet method to form an image [paragraph 0118]; and 
a step of applying the overcoat liquid onto the region to which the aggregating liquid has been applied in the impermeable base material, on which the image has been formed, to form an overcoat layer [paragraph 0092.]

However, Okuda fails to expressly disclose solvent B having a vapor pressure of 2.50 kPa or greater at 20°C.
In the same field of endeavor, Ito discloses using an organic solvent in an overcoat liquid which contains resin and is applied over an image formed from an ink composition similar to the one described in the instant application [paragraphs 0022-0026.]  The organic solvent are preferably toluene and acetone, which are also used for the overcoat liquid in the present application, and have a vapor pressure of 2.50 kPa or greater at 20°C.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Okuda invention to select an alternative organic solvent having a vapor pressure of 2.50 kPa or greater at 20°C for the overcoat liquid as taught by Ito for the purpose of including a high-volatile organic solvent as a dispersion medium, providing a protective agent for a print and effectively preventing the print from wearing off.   

Regarding claim 13,
	In the obvious combination, Okuda discloses an ink set comprising: 
an ink which contains a coloring material [colorant/pigment; paragraph 0068], water [paragraph 0076], and an organic solvent A [paragraphs 0077-0082] having a vapor pressure of 0.20 kPa or less at 20°C [since some examples of solvents used (e.g. 1,2-propanediol, glycerine, 1,2-hexanediol, 2-pyrrolidone) are the same as those disclosed in the instant application and known to have a vapor pressure of 0.20 kPa or less at 20°C] and in which a content of the organic solvent A is 10% by mass or greater with respect to a total amount of the ink [Table 1]; 
an aggregating agent [“reagent which causes aggregation or thickening of a colored ink composition”] which aggregates components in the ink and an aggregating liquid [reaction] containing water [paragraph 0118; claim 1; Abstract]; and 
an overcoat liquid [the clear ink composition forms an overcoat] which contains a resin and an organic solvent B in which a content of the organic solvent B is 10% by mass or greater with respect to a total amount of the overcoat liquid [paragraph 0119; Table 1];
whereas Ito discloses the organic solvent B having a vapor pressure of 2.50 kPa or greater at 20°C [paragraphs 0022-0026; the organic solvent are preferably toluene and acetone, which are also used for the overcoat liquid in the present application, and have a vapor pressure of 2.50 kPa or greater at 20°C.]

Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda as modified by Ito.
Regarding claims 2-5, 8, 10, and 12, 
	Okuda as modified by Ito discloses the claimed limitations as set forth above but fails to expressly disclose wherein at least one of the organic solvent A contained in the ink has a vapor pressure of 0.10 kPa or less at 20C (claim 2); wherein the content of the organic solvent B is 25% by mass or greater with respect to the total amount of the overcoat liquid (claim 3); wherein in the overcoat liquid, a content of an organic solvent which has a vapor pressure of 0.10 kPa or less at 20'C, is 10% by mass or less with respect to the total amount of the overcoat liquid (claim 4); wherein in a case where a unit of an SP value is set as MPa1/2 an average SP value of the organic solvents A contained in the ink is set as ISP, and an average SP value of all liquid components contained in the overcoat liquid is set as OSP, an expression of ISP - OSP ≥ 3 is satisfied (claim 5); wherein at least one kind of the inorganic particles contained in the overcoat liquid has a Mohs hardness of 4 or greater (claim 8); wherein a content of the water in the overcoat liquid is 20% by mass or less with respect to the total amount of the overcoat liquid (claim 10); and wherein a ratio of a mass of the aggregating liquid to be applied per unit area to a mass of the overcoat liquid to be applied per unit area is 1.0 or greater (claim 12.)

However, please note that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the values listed above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated to optimize the values for the purpose of creating an ink composition that is quick-drying and will resist wearing/rubbing off, allowing an image having excellent image quality and durability to be recorded on an ink non-absorbable or ink low-absorbable recording medium.

Regarding claims 6, 7, 9, and 11, 
Okuda as modified by Ito discloses the claimed limitations as set forth above but fails to expressly disclose wherein the aggregating liquid contains resin particles (claim 6); wherein the overcoat liquid contains inorganic particles (claim 7); wherein the impermeable base material is a resin base material (claim 9); and wherein the aggregating agent is at least one selected from the group consisting of a polyvalent metal compound, an organic acid or a salt thereof, and a metal complex (claim 11.)

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the materials/components listed boave, since it has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  One would have been motivated to use said components for the purpose of having an ink composition will resist wearing/rubbing off, and having a medium that will allow an image having excellent image quality and durability to be recorded on it. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853